Citation Nr: 0409788	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-01 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a stomach ulcer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1964.  His 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The veteran testified in support of his appeal before the 
undersigned at a hearing held at the RO in October 2003.

The claim on appeal is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the veteran 
and his representative if they are required to take further action 
with regard to that claim.

During his hearing, the veteran raised a claim of entitlement to 
service connection for hypertension.  Tr. at 7 (Oct. 24, 2003).  
This matter is referred to the RO for appropriate action.


REMAND

The veteran seeks service connection for a stomach ulcer.  For the 
following reasons, additional development is necessary before the 
Board can decide this claim.

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the concept of a 
well-grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In August 
2001, VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  The VCAA and its implementing 
regulations are applicable to the issue now before the Board.  

The VCAA provides that VA must notify a claimant of the 
information needed to substantiate his claim and assist him in 
obtaining and fully developing all of the evidence relevant to 
that claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  
The United States Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with these provisions.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, VA has not complied with the VCAA by providing the veteran 
adequate assistance with regard to his claim.   

For instance, there is relevant evidence that is outstanding and 
needs to be secured.  First, in a letter to his commanding officer 
dated January 1966, the veteran indicated that he had seen a 
doctor in Philadelphia for gastrointestinal complaints 
approximately two and a half years prior to writing the letter.  
Records of this visit are not in the claims file.  

Second, during the October 2003 hearing, the veteran testified 
that he was hospitalized in Puerto Rico for a gastrointestinal 
problem and again briefly in 1966 for the same problem.  Tr. at 6.  
With regard to the second hospitalization, he did not identify the 
treatment facility.  He also testified that he had received 
treatment for his gastrointestinal complaints by Everett Cash, 
M.D., from Toledo, Ohio (dates unknown), and Robert Kramer, M.D., 
from Atlanta, Georgia (1995).  Tr. at 6-7.  Records of the 
veteran's hospitalizations and treatment by Drs. Cash and Kramer 
are not in the claims file.  

Third, the claims file indicates that the veteran is currently in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The RO requested the records upon which SSA 
relied in awarding the veteran such benefits, but after it learned 
that the award was based on psychiatric and back disabilities, it 
stopped pursuing the matter.  Since then, at his hearing, the 
veteran indicated that some of the records in possession of SSA, 
including those from Dr. Kramer, were relevant to the claim now 
before the Board.  Tr. at 7.  In light of the foregoing, on 
remand, after securing any necessary authorization, the RO should 
obtain and associate with the claims file all of the pertinent, 
previously noted treatment records.

In addition, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, such an 
examination is necessary.  During his hearing, the veteran 
testified that he had not experienced ulcer symptoms in five 
years, since 1995 or 1996.  However, the medical evidence of 
record reflects that the veteran's ulcer condition is chronic and 
likely to recur.  Given this fact, the RO should afford the 
veteran a VA gastrointestinal examination, during which an 
examiner can definitively determine whether the veteran has a 
disorder manifested by ulcers, and if so, whether that disorder is 
related to his period of active service.  

Finally, as previously indicated, since the VCAA was enacted, the 
United States Court of Appeals for Veterans Claims has mandated 
that VA ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
the statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In this 
case, the RO has sent the veteran multiple documents informing him 
of information pertinent to his claims.  However, collectively, 
these documents do not satisfy the notice requirements of the VCAA 
and recent case precedent.  Accordingly, on remand, the RO should 
ensure that the veteran is properly notified consistent with the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159 (2003).  

This case is REMANDED for the following:

1.  VA should request the veteran to provide the complete names, 
addresses and dates of treatment of all health care professionals, 
VA and non-VA, who have evaluated the disability at issue in this 
appeal since active duty and whose records are not already in the 
claims file.  VA should specifically seek information on the 
providers the veteran identified during his hearing and in the 
aforementioned letter, including the two hospitals (one in Puerto 
Rico) where he received inpatient gastrointestinal treatment, Drs. 
Cash and Kramer, and the doctor in Philadelphia who allegedly 
treated the veteran sometime in 1964 or 1965.

2.  After obtaining any necessary authorization, VA should 
request, obtain and associate with the claims file the actual 
clinical records, inpatient and outpatient records, consultation 
reports, reports of diagnostic testing, progress notes, and any 
other pertinent treatment records or evaluation reports from all 
medical providers identified.  If any records are unavailable, VA 
should note this fact in writing in the record.

3.  VA should contact SSA and request a copy of all of the 
information upon which SSA relied in awarding the veteran 
disability benefits.  Once this information is received, VA should 
associate it with the veteran's claims file.  

4.  VA should afford the veteran a VA examination of his 
gastrointestinal complaints.  VA should notify the veteran that if 
he does not attend the scheduled examination, his failure to do so 
might adversely affect his claim for service connection.  The 
purpose of such an examination is to determine the etiology of any 
chronic ulcer disorder shown to exist.  VA should forward the 
claims file to the examiner for review and ask the examiner to 
confirm in his written report that he conducted such a review.  
Following a thorough evaluation, during which all indicated tests 
are performed, the examiner should: 

a) diagnose any chronic ulcer disorder shown to exist; 

b) opine whether that disorder is at least as likely as not 
related to the veteran's period of active service; and 

c) provide detailed rationale, with specific references to the 
record, for his opinion.  

5.  VA should then review the examination report to ensure that it 
complies with the previous instruction.  If the report is 
deficient in any regard, VA should undertake the requisite 
corrective action.  

6.  Thereafter, VA should review the claims file and ensure that 
all notification and development action required by the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)), and its implementing 
regulations is completed.  Such action should include informing 
the veteran of the evidence needed to support his claim, 
indicating whether the veteran should submit such evidence or 
whether VA will obtain and associate such evidence with the claims 
file, and advising the veteran to submit all evidence in his 
possession that is relevant to his claim.  VA should afford the 
veteran an opportunity to respond to this notice by submitting 
evidence or information or by identifying evidence to be obtained 
and then take appropriate follow-up steps to assist the veteran in 
obtaining all identified evidence.

7.  Once all development is completed, VA should readjudicate the 
veteran's claim based on a consideration of all of the evidence of 
record.  If VA denies any benefit sought on appeal, it should 
provide the veteran and his representative a supplemental 
statement of the case and an opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, VA should 
return this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  He does, however, have 
the right to submit additional evidence and argument on the matter 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded the RO's expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes) 
(providing that all claims that are remanded by the Board or by 
the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court).



	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





